               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

EVERETT STOGNER                                                        PLAINTIFF

v.                                                    CASE NO. 1:18-cv-257-JCG

ANTHONY BEASLEY                                                      DEFENDANT
Captain

                               FINAL JUDGMENT

      In accordance with the Court’s Memorandum Opinion and Order issued this

date, final judgment is hereby entered pursuant to Rule 58 of the Federal Rules of

Civil Procedure. Plaintiff’s remaining claim, excessive force by Defendant Anthony

Beasley, is dismissed without prejudice under 42 U.S.C. § 1997e(a) due to Plaintiff’s

failure to exhaust administrative remedies.

      SO ORDERED this the 26th day of July, 2019.


                                       s/ John C. Gargiulo
                                       JOHN C. GARGIULO
                                       UNITED STATES MAGISTRATE JUDGE
